DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 are pending.
It is recommended that claim 1 be amended to state, “A pesticide composition comprising…” and recite the components of the composition, or a similar amendment.
It is also recommended that claim 2 be amended to state, “The composition of claim 1, further comprising a wetting agent having an HLB between 7 and 10”, or a similar amendment.

Claim Objections
Claim 3 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  It is not clear whether the subject matter within parenthesis is part of the claimed pesticide formulation.  It appears from claim 1 that the subject matter in parenthesis is an intended use of the formulation and not intended to be a component of the claimed formulation, i.e. the formulation comprises the oil, base, emulsifiers and polymer(s) but does not comprise the water.  Similarly, it is not clear in claim 2 whether the subject matter in parenthesis is an example or limitation for the wetting agent.
The claims are narrative in form and replete with indefinite language.  The components which make up the composition being claimed must be clearly and positively specified.  Note the format of the claims in the patent cited as well as the suggestions above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 2006/0147485 A1).
Pedersen et al. teach an oil-in-water emulsion formulation comprising a) one or more avermectin, b) one or more phthalate, c) an emulsifier system comprising one or more surfactants, d) water, and d) optionally co-solvents, pH-adjusters, thickeners, film-forming agents, wetting agents, etc. ([0011]-[0015], [0023]-[0034]; Claims 1-2).  Pedersen et al. teach that the pH value is 5-8 (Claim 11); the one or more co-solvents include vegetable oils (Claim 12), and the film-forming agents include polymers ([0034]).  Pedersen et al. also teach an example of an emulsion formulation comprising sunflower oil, emulsifiers (Soprophor FLK), and a polymer (Agrimer AL 10 and Rhodopol 23) (Example 13).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare an oil-in-
Regarding instant claim 2, Pedersen et al. teach that the formulations may comprise a wetting agent ([0034]), and also teach that surfactants include sorbitan fatty acid esters and polyethyleneoxide sorbitan fatty acid esters ([0024]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to select wetting agents and surfactants that are within the scope of Pedersen et al., including sorbitan fatty acid esters and polyethyleneoxide sorbitan fatty acid esters that would have an HLB value of 7-10.  Such would have been obvious because the HLB value for sorbitan monolaurate is 8.6 and for polyethylene sorbitan monooleate is 10.
Regarding instant claim 3, Pedersen et al. teach that the co-solvents include vegetable oils, such as avocado oil, coconut oil, rape seed oil, maize oil, sesame oil, olive oil, soybean oil, palm oil, grape seed oil, almond oil, linseed oil, peanut oil, walnut oil, tall oil, thistle seed oil, wheat germ oil, sunflower oil, poppy-seed oil, cottonseed oil, persic oil, apricot oil, jojoba oil, castor oil and sesame oil ([0031]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to select a suitable vegetable oil, such as linseed oil, as a co-solvent in the compositions according to Pedersen et al.  Such would have been obvious because Pedersen et al. teach that the compositions may comprise a co-solvent, and provides an example comprising sunflower oil as a co-solvent.  It would have been obvious to substitute one vegetable oil for another with the reasonably expectation that the vegetable oil will function as an effective co-solvent.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616